DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 11, 2021 has been entered.  Claim 1 was amended; claims 5-7 and 9 were cancelled; and claims 10-14 were added.  Claims 2-4 and 8 remain cancelled.  Thus, claims 1 and 10-14 are pending.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An abnormality diagnosis system diagnosing abnormality in a nuclear power plant, comprising: an abnormality diagnosis control unit configured to obtain an instrument parameter; wherein the instrument parameter is determined as there being an abnormality predict by the abnormality diagnosis control unit among a plurality of instrument parameters defined as measured values output respectively from a plurality of measurement equipment provided in the plant, and determine that the instrument parameter exceeds a normal range; perform an extrapolation on the instrument parameter, wherein the instrument parameter does not exceed an alarm threshold; generate an abnormality symptom motion pattern based on the extrapolation and the instrument parameter to indicate a predicted development, wherein the abnormality symptom motion pattern is a behavior pattern of an extrapolated line of the predicted development; execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern among a plurality of abnormality model patterns, without using the plurality of instrument parameters to reduce a diagnosis processing load of the nuclear plant; a data storage unit configured to store, with respect to the plurality of the instrument parameters, the plurality of the abnormality model patterns which are behavior patterns of the instrument parameter corresponding to abnormality causes of the plant.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (apparatus {system}). 
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “obtain an instrument parameter…,” “determine that the instrument parameter exceeds a normal range…,” and “execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern…,” are treated as belonging to the mental process grouping.
The steps of “perform an extrapolation on the instrument parameter…,” and “generate an abnormality symptom motion pattern…,” are treated as belonging to the mathematical concepts grouping.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an abnormality diagnosis system, a nuclear power plant, an abnormality diagnosis control unit, an instrument parameter, a plurality of the instrument parameters defined as measured values, a plurality of measurement equipment provided in the plant, an abnormality symptom motion pattern, a plurality of abnormality model patterns, a plant maintenance system, and a data storage unit.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as an abnormality diagnosis system for diagnosing abnormality in a nuclear power plant.  The step of “obtain an instrument parameter” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  Additionally, the step of “execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern among a plurality of abnormality model patterns” represents a post-solution activity to the judicial exception, where an abnormality diagnosis system comprises both hardware and software components that are only generally recited and is not qualified as a particular machine.  
The recited system comprising only generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical 
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: an abnormality diagnosis system, a nuclear power plant, an abnormality diagnosis control unit, an instrument parameter, a plurality of the instrument parameters defined as measured values, a plurality of measurement equipment provided in the plant, an abnormality symptom motion pattern, a plurality of abnormality model patterns, a plant maintenance system, and a data storage unit.
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record Japan Patent Publication JP 2011-090382-A (Provided in IDS filed 12/07/2017), to Kuniaki, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  

With regards to the dependent claims, claims 10-14 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
The claims, therefore, are not patent eligible.
Response to Arguments
Applicant’s arguments filed March 11, 2021 have been fully considered but are not deem persuasive.
Applicants’ argue (Remarks pp. 6-7) that the present claims are not an abstract idea and should not be rejected under 35 U.S.C. 101, in light of the revised Subject Matter Eligibility guidance, October 2019.  Applicants’ arguments are not well taken.
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  The steps of “obtain an instrument parameter…,” “determine that the instrument parameter exceeds a normal range…,” and “execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern…,” belong to the mental process grouping.  The steps of “perform an extrapolation on the instrument parameter…,” and “generate an abnormality symptom motion pattern…,” belong to the mathematical concepts grouping.
The additional elements recited in claim do not integrate the judicial exception into a practical application of that exception {See above.}.  The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as an abnormality diagnosis system for diagnosing abnormality in a nuclear power plant.  The step of “obtain an instrument parameter” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  Additionally, the step of “execute an abnormality diagnosis based on the abnormality symptom motion pattern and determine an abnormality cause by matching the abnormality symptom motion pattern with an abnormality model pattern among a 
The recited system comprises only generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
Under the Step 2B, Prong Two, Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record Japan Patent Publication JP 2011-090382-A (Provided in IDS filed 12/07/2017), to Kuniaki, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
claims 10-14 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
The rejection of claim 1, and dependent claims 10-14, under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY P AIELLO/Examiner, Art Unit 2864